Citation Nr: 0311253	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Non-receipt of a retroactive payment in the amount of $3,552 
from a rating decision dated in September 1983 awarding non 
service-connected pension benefits effective February 1, 
1983.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1949.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an adverse decision issued in November 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Matter currently under appellate review

In March 1998, the Board remanded the issue of the veteran's 
entitlement to a waiver of overpayment of pension benefits in 
the amount of $1,791 to the RO for readjudication under the 
provisions of Public Law 101-237.  In a decision issued in 
May 1998, the Committee on Waivers and Compromises  of the RO 
granted the veteran's request for waiver of the $1,791 
overpayment.  The record shows that the overpayment in 
question was refunded in full to the veteran.  Accordingly, 
that issue (Board Docket # 97-20 089A) is no longer in 
dispute and will not be further addressed in this decision.

The issue listed on the title page was referred to the RO by 
the Board in the Introduction section of its March 1998 
remand.  As noted above, an adverse decision was issued in 
November 2000.  Following submission of a timely notice of 
disagreement by the veteran's attorney in November 2000, the 
veteran through subsequently filed a substantive appeal (VA 
Form 9) in June 2001 which the basis of the appeal was 
alleged to be the RO's "error in failing to issue a SOC 
following the filing of a [notice of disagreement]".  VA 
Regional Counsel sent a letter to the veteran's attorney in 
January 2002 which advised that the letter would be 
considered the statement of the case on this issue.  The 
veteran's attorney subsequently indicated that he wished to 
[continue the] appeal.  Thereafter, a supplemental statement 
of the case was furnished to the veteran in September 2002, 
following receipt by the RO of additional information and 
evidence.  

Following transfer of the claims file to the Board in 
December 2002, this issue was assigned a new docket number 
(Board Docket # 02-01 086A) because the waiver issue 
discussed above was granted in full and the matter of the 
non-receipt of the retroactive payment of the $3,552 pension 
check constitutes a separate appeal.

It is further noted that a related issue involving the 
alleged non-receipt of pension checks in the amount of $68 in 
1993 was addressed by the RO in its November 2000 decision 
and by the Regional Counsel letter/statement of the case of 
January 2002.  There is no indication that the veteran 
perfected an appeal as to this matter, and hence, that matter 
is not before the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2002); see Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [appellate review is 
perfected by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran was awarded VA non service-connected pension 
benefits by rating decision in September 1983, effective from 
February 1, 1983.

2.  A check for retroactive pension benefits in the amount of 
$3,552 was issued on October 1, 1983 and mailed to the 
veteran's address of record; there is no evidence showing 
that this check was returned by the Postal Service as 
undeliverable.

3.  No information or evidence concerning the alleged non-
receipt of the $3,552 pension check appears of record until 
May 1990, at which time the veteran's former representative 
indicated in a memorandum to a United States Senator that the 
veteran had claimed he never received the $3,552 check.

4.  The veteran filed a formal claim in January 1994 
specifically alleging that he did not receive the October 
1983 check in the amount of $3,552.

5.  Replacement or re-issuance of the October 1, 1983 check 
in the amount of $3,552 is not authorized because the 
veteran's claim was filed more than six years after accrual 
of the claim.


CONCLUSION OF LAW

The veteran's claim alleging non-receipt of the October 1, 
1983 VA pension award check in the amount of $3,552 was not 
timely filed and he is therefore barred from seeking 
entitlement to replacement or re-issuance of this check.  
VAOPGCPREC 19-95, 61 Fed. Reg. 10063 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board first notes that because this case is being decided 
solely based on the application of the pertinent law to the 
facts, as fully detailed below, the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 2002) 
(VCAA) is not for application.  Specifically, the Board finds 
that since the material facts are not in dispute, there is no 
reasonable possibility that further assistance under the VCAA 
would aid in substantiating the claim.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].  



Factual background

The evidence of record shows that the veteran was awarded non 
service-connected pension benefits by rating decision in 
September 1983, effective from February 1, 1983.  A letter 
was sent to the veteran to his address of record informing 
him of this award.  There is no evidence showing that the 
letter was returned as undeliverable by the United States 
Postal Service.  The evidence of record also shows that a 
check for retroactive pension benefits in the amount of 
$3,552 was issued on October 1, 1983 and mailed to the same 
address.  There is no evidence showing that this check was 
returned by the Postal Service as undeliverable.

Thereafter, the record shows that the veteran contacted the 
RO by telephone in November 1989 and requested an audit of 
his pension account.  At that time, he had a pending claim 
for waiver of an overpayment and it appears he was requesting 
this audit in connection with that claim.  The record does 
not indicate that he was at that time alleging non-receipt of 
any pension checks mailed to him.  In response, the RO sent 
him a detailed audit in December 1989, which specifically 
indicated that he was paid $3,552 on October 1, 1983.  He did 
not at that time file any response indicating that he was not 
paid this amount.

No information or evidence concerning the alleged non-receipt 
of the $3,552 pension check appears of record until May 1990, 
at which time the veteran's former representative of record 
sent a memorandum to a United States Senator requesting 
assistance in connection with the aforementioned waiver of 
overpayment claim.  In this memorandum, the representative 
stated on page 2 that the veteran had claimed he never 
received the $3,552 check.  

The record also shows that the veteran appeared at a hearing 
at the RO in December 1991, also in connection with his then 
pending waiver claim, and testified that it was "proven" he 
was not paid the $3,552 retroactive award of pension 
benefits.  See the December 1991 Hearing Transcript at page 
27, of record.  The Board notes that he did not provide any 
specific details concerning how it was "proven" he did not 
receive this check.  It does not appear that the RO responded 
to the representative's statement of May 1990 or the 
veteran's testimony of December 1991.  

The veteran filed a formal claim in January 1994 specifically 
alleging that he did not receive the October 1983 check in 
the amount of $3,552.  He claimed instead that the first 
check he received was in November 1983 in the amount of 
$444.00.  See Statement in Support of Claim, VA Form 21-4138, 
dated January 14, 1994. 
[The above-cited December 1989 audit report shows that $444 
was the second payment made on his pension account and that 
the retroactive payment for $3,552 which is the subject of 
this appeal was the first payment.]  

The veteran alluded to the alleged non-receipt of this check 
in additional statements (June 1997) and hearing testimony 
(October 1996 and August 1997) offered in connection with his 
waiver claim.  

As noted in the Introduction above, in the Board's March 1998 
remand of the waiver issue, since resolved, this matter was 
referred to the RO.
 
The record shows that a second audit of the veteran's pension 
account was completed in June 2000; this audit indicated that 
the initial payment of a retroactive award of pension 
benefits was made on October 1, 1983 in the amount of $3,552.

In its letter-decision of November 2000, the RO cited to the 
Barring Act, 31 U.S.C. § 3702(b), in support of its decision 
that the veteran was barred from filing a claim against the 
Government because his January 1994 claim alleging non-
receipt of the October 1983 pension check was filed more than 
six years after payment was made on the check.  Further 
details concerning this Act will be set forth below, but in 
substance, the Barring Act states that a claim against the 
Government presented to the Comptroller General of the 
Department of Treasury under sec. 3702 for settlement which 
is not received by the Comptroller General within six years 
after the claim accrues is barred.

The record further shows that an Internal Memorandum dated in 
January 1998 that had been prepared by the RO's Regional 
Counsel addressing the question of limitations on payability 
of non-benefit checks canceled pursuant to the Competitive 
Equality Banking Act of 1987 was associated with the 
veteran's claims file.  In that memorandum, which does not 
appear to be specific to any particular claim, VA Regional 
Counsel indicated that it was VA's policy that for veterans' 
benefits checks there was a six-year limitation running from 
the date of issuance of the check during which time a payee-
beneficiary could file a claim alleging non-receipt or non-
payment of the check.  The Regional Counsel further indicated 
that it believed this policy was in accord with applicable 
law, specifically, a Comptroller General opinion, 73 Comp. 
Gen. 292 (1994), and VA General Counsel opinions, VAOPGCPREC 
19-95 (July 1995) and Undigested Opinion of January 19, 1996, 
copies of which were attached with the memorandum and which 
will be further discussed below.  

As noted above, the veteran's attorney filed a notice of 
disagreement in November 2000 in response to the RO's letter-
decision of that month.  Thereafter, the attorney filed a 
substantive appeal in June 2001 arguing that the appeal was 
being pursued on the basis of the RO's failure to furnish the 
veteran a statement of the case addressing the allegation of 
non-receipt of the $3,552 pension check.  In response, the 
RO's Regional Counsel sent the attorney a letter in January 
2002, which indicated that the veteran's claim for re-
issuance of the $3,552 check was barred by law and 
regulations of the Department of Treasury and therefore was 
not an appealable claim to the Board or the United States 
Court of Appeals for Veterans Claims (the Court), as it did 
not involve application of VA law and regulations.  This 
letter further advised the attorney that the letter itself 
constituted the statement of the case with respect to this 
matter.  In subsequent communications to the RO, the veteran 
through his attorney indicated that he wished to [continue 
the] appeal.

The record also shows that in January 2001, the RO initiated 
a tracer action on the October 1, 1983 check in the amount of 
$3,552.  In a response received the same month, the 
Department of Treasury notified the RO that the check in 
question had been negotiated, but that a copy of the check 
was no longer available.  On this latter point - availability 
of a copy of the check, the Board notes that a "Frequently 
Asked Questions" print-out from the Treasury Department's 
website was associated with the veteran's claims file, and 
this print-out indicated that the retention period for paid 
Treasury checks was six years, seven months, following which 
the original check, check copy or check information was no 
longer available.  

Regarding the Treasury Department's tracer action, the record 
shows that the veteran's attorney was later advised that the 
code, "25 Paid" noted on the tracer report was simply the 
numeric code Treasury used for all inquiries that resulted in 
the "No Further Information Available" descriptive response 
which followed the denotation of that code.

The RO furnished the veteran and his attorney a supplemental 
statement of the case in September 2002, which addressed the 
development matters undertaken with regard to this issue and 
informed the veteran that the VA had fulfilled its obligation 
regarding payment of the retroactive award of pension 
benefits in the amount of $3,552 by check issued by the 
Department of Treasury on October 1, 1983.

Analysis

The veteran maintains that he never received the check for 
retroactive pension benefits.  In essence, he has demanded 
that VA either prove to him that he was paid or pay him the 
$3,552.  

Jurisdiction of Board to decide claim

As noted above, it appears that VA Regional Counsel has taken 
the position that the matter here under consideration, 
whether or not the veteran received a check from VA, is not 
appealable to the Board or to the Court.  Initially, the 
Board finds that the issue on appeal, non-receipt of a 
retroactive payment in the amount of $3,552 from a rating 
decision dated in September 1983 awarding non service-
connected pension benefits effective February 1, 1983, is an 
appealable claim subject to the Board's jurisdiction.  The 
Board of course takes no position as to whether this matter 
is appealable to the Court.  But see 38 U.S.C. § 7252.   

The law provides that the Secretary of VA shall decide all 
questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or the dependents or survivors 
of veterans.  See 38 U.S.C.A. § 511(a) (West 2002) (emphasis 
added).  The law provides further that the jurisdiction of 
the Board extends to all questions in a matter which under 
section 511(a) is subject to a final decision on appeal by 
the Secretary.  
See 38 U.S.C.A. § 7104(a) (West 2002).  The applicable 
regulation provides that the includes, but is not limited to, 
a considerable "laundry list" of subjects.  The matter of 
non-receipt of a check from VA is not specifically mentioned.  
See 38 C.F.R. § 20.101 (2002).

The Board has been unable to identify any similar issue which 
has been adjudicated by it or by the Court.  However, because 
the regulation also includes the broad "catch all" phrase  
"is not limited to", it would appear reasonable to conclude 
that the regulation cited above would encompass a claim like 
this one where the veteran alleges that he did not receive 
monies from VA that he was legally entitled to.  Moreover, 
although VA law and regulations are not directly for 
application here, this case nevertheless involves application 
of "a law that affects the provision of benefits by the 
[VA]" within the meaning of 38 U.S.C.A. § 511(a).  This 
statutory language is read by the Board as providing 
authority for VA to decide an issue under non-VA law and 
regulations where those laws and regulations affect the 
provision of VA benefits.  

In addition to the above, it appears from the findings and 
conclusions reached by the VA's General Counsel in precedent 
opinion VAOPGCPREC 19-95, which will be discussed in greater 
detail below, that a veteran's claim alleging non-receipt of 
a Treasury check issued in connection with payment of VA 
benefits is a matter which can be addressed by VA.

Accordingly, the Board concludes that it has jurisdiction to 
a issue a final decision on the veteran's claim alleging non-
receipt of the October 1983 pension check.  The Board will 
therefore proceed to a disposition of the appeal.

Summary of pertinent law: VAOPGCPREC 19-95, the Barring Act, 
31 U.S.C. § 3702(b), and Competitive Equality Banking Act of 
1987

As noted above, VA's General Counsel issued a precedent 
opinion in July 1995 addressing the issue of time limitations 
on claims resulting from non-negotiation of veterans' benefit 
checks by the payee.  See VAOPGCPREC 19-95, dated July 12, 
1995.  In pertinent part, the VA General Counsel held that 
the six-year limitation period under the Barring Act, 31 
U.S.C. § 3702(b), is generally applicable to claims for 
unpaid veterans' benefits resulting from non-negotiation of 
benefit checks by the payee, and is applicable as well to 
claims based upon veterans' benefits checks claimed to have 
been lost, stolen, cashed on a forged endorsement, or never 
received.

In discussing the relevant legislative history, the General 
Counsel first noted that the Competitive Equality Banking Act 
of 1987 (CEBA) provided for cancellation of all unpaid 
Treasury checks issued prior to October 1, 1989.  However, 
the General Counsel also noted that the CEBA included a 
saving clause, codified at 31 U.S.C. § 3702(c)(2), which 
stated, as amended, that nothing in the provision pertaining 
to cancellation of stale checks "affects the underlying 
obligation of the United States, or any agency thereof, for 
which a Treasury check was issued."  The General Counsel 
went on to cite Veterans Benefits Administration (VBA) 
Circular 20-92-12 (May 4, 1992), for the authority that VA 
had the underlying obligation to settle all claims submitted 
by beneficiaries for checks issued prior to October 1, 1989, 
that were canceled by the Department of Treasury.  The 
General Counsel added that this VBA circular was consistent 
with its VAOPGCADV 45-90 (O.G.C. Adv. 45-90), which held that 
VA remained obligated on an underlying obligation to a payee 
whose check was canceled pursuant to the CEBA due to late 
presentation.

Notwithstanding the above, the General Counsel pointed out 
that the advisory opinion did not consider the applicability 
of the so-called Barring Act, ch. 788, 54 Stat. 1061 (1940), 
which as noted above is codified, as amended, at 31 U.S.C. 
§ 3702(b).

As alluded to above, the General Counsel explained that 
section 3702(b) of the Barring Act provides that a claim 
against the Government presented to the Treasury's 
Comptroller General under section 3702 for settlement which 
is not received by the Comptroller General within six years 
after the claim accrues is barred.  The Barring Act was 
intended to relieve the Government of the need to retain and 
review old records for the purpose of settling old claims.  
The General Counsel added that the term "claim" had been 
interpreted to include an original claim for money not 
received, i.e., a claim on the underlying obligation 
liquidated by a Treasury check.

However, prior to the passage of the CEBA, the General 
Counsel explained further that the Barring Act had no 
practical effect with regard to claims based on uncashed 
Treasury checks which had been issued to satisfy obligations 
of the Government.  This was the case because prior to the 
CEBA, checks drawn on the U. S. Treasury generally could "be 
paid at any time."  See 31 U.S.C.A. § 3328(a)(1) (1983).  As 
a result, the General Counsel pointed out that unpaid 
Treasury checks could be cashed at any time, even if a claim 
on the underlying obligation was barred by the Barring Act's 
six-year statute of limitations.

The CEBA, however, established a time limit on the 
negotiability of Government checks.  As noted above, under 
the CEBA, Treasury checks issued prior to October 1, 1989, 
have been canceled; specifically, section 1004(b) of the CEBA 
amended section 3702(c) to require that "[a]ny claim on 
account of a Treasury check shall be barred unless it is 
presented to the agency that authorized the issuance of such 
check within 1 year after the date of issuance of the check 
or the effective date of this subsection, whichever is 
later."

The General Counsel went on to explain that the Treasury's 
Comptroller General subsequently held that the obligation 
underlying a Treasury check which had become nonnegotiable 
pursuant to the CEBA was subject to the six-year limitation 
imposed by 31 U.S.C. § 3702(b)(1).  See Op. Comp. Gen. B-
244431.2 2-4 (Sept. 13, 1994) (cite as 73 Comp. Gen. 292, 
1994 WL 508956 (C.G.)); see also Op. Comp. Gen. B-244431 
(Oct. 8 1991) [the conclusions of which were affirmed by Op. 
Comp. Gen. B-244431.2].  The Comptroller General further 
explained in its opinion that the CEBA saving clause, 31 
U.S.C. § 3702(c)(2), merely provided that the CEBA had no 
effect on the underlying obligation, i.e., that the CEBA did 
not terminate, preserve, or resurrect the obligation 
underlying a Treasury check.

The VA General Counsel next quoted a relevant provision of 
the Comptroller General's opinion on the matter of when a 
claim had to be filed, "[t]he preservation or termination of 
an underlying obligation subject to section 3702(b) continues 
to be controlled by whether a claim has been received by the 
Comptroller General or the appropriate agency within 6 years 
of the date of accrual of the claim."  See Op. Comp. Gen. B-
244431.2 at 4-5.  On this point, the Comptroller General 
specifically rejected the argument that, because the CEBA did 
not amend 31 U.S.C. § 3328(c), the obligation underlying a 
Treasury check was enforceable in perpetuity, and therefore 
the check could be reissued in perpetuity.  Id.  The 
Comptroller General pointed out that section 3328(c) says 
only that a limitation imposed on a claim against the United 
States under section 3702 does not apply to an unpaid check 
and that the statutory provision does not say that a 
limitation imposed on a claim against the United States does 
not apply to the obligation underlying the check.

The VA General Counsel then explained in its precedent 
opinion 19-95 how its opinion was consistent with advice 
previously provided by the General Accounting Office (GAO) to 
VA's Deputy Assistant Secretary for Financial Management in 
Op. Comp. Gen. B-243536 (Sept. 7 1993) [holding that a claim 
against the Government on the obligation underlying a pre-
October 1, 1989 check presented to the GAO or the agency 
whose activities give rise to the claim more than six years 
after the claim accrues is explicitly barred].  The General 
Counsel added that the above-cited interpretations were also 
seemingly consistent with the intent of Congress based on 
House committee findings made in connection with a private 
relief bill.

On the basis of the above, the VA General Counsel 
specifically found no exemption from the six-year statute of 
limitations of 31 U.S.C. § 3702(b)(1) applicable to 
obligations for which checks were drawn on VBA appropriation 
accounts.  The General Counsel added that section 3702(b) had 
been strictly enforced by the Comptroller General, which 
authorized the Comptroller General to "settle all claims 
. . . against the United States Government," except as 
otherwise provided.

It was further noted by the General Counsel in precedent 
opinion 19-95 that the six-year limitation applied generally 
to such claims with limited exceptions, and that the only 
exceptions recognized in section 3702(b) were: where an 
exception was specified in chapter 37 of title 31, U. S. 
Code, or another law; as to a claim by a state, the District 
of Columbia, or a United States territory or possession; and, 
in the event that a claim of a member of the armed forces 
accrued during war or within 5 years before a war begins.  
The General Counsel pointed out with respect to these 
exceptions that it could find no basis in chapter 37 of title 
31, U. S. Code, or in any other provision of law, for an 
exemption from the six-year statute of limitations for claims 
involving veterans' benefits appropriations.

As mentioned above, VA General Counsel's Undigested Opinion 
of January 19, 1996 addressed additional concerns regarding 
time limits on claims resulting from non-negotiation of 
checks by a payee.  In this opinion, the General Counsel 
stated that the GAO's August 1995 clarification of the 
Treasury Department's Op. Comp. Gen. B-244431.2 (Sept. 13, 
1994) did not change its holding in VAOPGCPREC 19-95.  
Relying on Op. Comp. Gen. B-244431.2, the General Counsel 
restated its holding in precedent opinion 19-95, as follows:

a.  The proceeds of uncashed veterans' 
benefits checks which have been canceled 
under the CEBA are not payable unless a 
claim for them is made within six years 
after the claim accrued, regardless of 
whether the benefit checks were drawn on 
veterans' benefit appropriations.

b.  Claims based on checks which have 
been lost, stolen, or paid on a forged 
endorsement, or which were never 
received, and which have been canceled 
under the CEBA, are also barred unless 
made within six years after the claim 
accrued.

In its August 1995 clarification, the GAO indicated that, not 
only does the timely receipt of a claim on the underlying 
obligation toll the six-year limitation period, the tolling 
continues without regard to the subsequent issuance of a 
check in liquidation of the underlying obligation.  In 
responding to this clarification, the VA General Counsel 
stated the following:

The GAO's recent clarification has no 
effect on the holding of VAOPGCPREC 19-
95.  The holding of that opinion is 
entirely consistent with the 
clarification of Op. Comp. Gen. B-
244431.2.  A claim on the obligation 
underlying a veterans' benefit check 
canceled under the CEBA is barred unless 
received within six years after the 
accrual of the claim on the underlying 
obligation.  If a claim on the underlying 
obligation was received within six years 
after the accrual of the claim, then the 
canceled check may be replaced even if 
more than six years have passed since the 
claim on the underlying obligation 
accrued.

The VA General Counsel added that the significance of the 
GAO's clarification varied depending on the kind of 
obligation underlying issuance of the canceled check and when 
a claim on that underlying obligation accrued.  For example, 
the General Counsel stated that VAOPGCPREC 19-95 dealt with 
checks issued monthly in payment of VA's obligation to pay 
dependency and indemnity compensation (DIC) benefits for each 
month an eligible beneficiary survived.  In such a case, the 
General Counsel stated that it would appear that a claim for 
a particular month's benefits accrued when a beneficiary who 
had applied for and been found eligible for DIC survived 
until the end of the month for which the benefits in question 
were payable.  Thus, the General Counsel stated that each 
month's claim was distinct and accrued at a different time, 
and therefore, a timely claim for the proceeds of a canceled 
check issued for a particular month would not affect the 
limitation period applicable to a claim for the proceeds of a 
check issued for any other month.  The General Counsel 
distinguished this situation, i.e., claims for periodic VA 
benefits, from a claim based on a contract, which accrued 
upon the completion of the contractor's work, and which could 
therefore toll the six-year claims limitation period and 
preserve the underlying claim, necessitating a single timely 
claim for the amount due under a contract when the work was 
finished on the contract.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. 7104(c0.

Discussion of pertinent law as applied to facts in case

The Board has carefully reviewed the evidence of record and 
the pertinent law and precedent legal authority discussed 
above, and based thereon, has determined the following:

?	VAOPGCPREC 19-95:  The outcome of this case is 
controlled by the legal findings and conclusions set 
forth in the precedent opinion of VA's General Counsel 
in VAOPGCPREC 19-95, which the Board is legally 
obligated to follow.  See 38 U.S.C.A. § 7104(c) (West 
2002).

As discussed above, the VA General Counsel held in precedent 
opinion 19-95 that the proceeds of uncashed veterans' 
benefits checks which had been canceled under the CEBA were 
not payable unless a claim for them is made within six years 
after the claim accrued, regardless of whether the benefit 
checks were drawn on veterans' benefit appropriations, and 
that additionally, claims based on checks which had been 
lost, stolen, or paid on a forged endorsement, or which were 
never received, and which had been canceled under the CEBA, 
were also barred unless made within six years after the claim 
accrued.

The facts in this case fall squarely within the terms of 
VAOPGCPREC 19-95.  The veteran alleges that he did not 
receive a VA pension check in the amount of $3,552 that the 
record shows was issued to him in October 1983, and which 
would be considered canceled under the above-cited Treasury 
Department guidelines given the passage of time (for checks 
issued prior to October 1, 1989).  The veteran has filed a 
claim for payment of this check.  The outcome turns on when 
did his claim on the underlying obligation/non-negotiation of 
a VA pension check accrue and whether it was timely filed 
within the meaning of applicable law and legal authority 
governing the issuance and cancellation of Treasury checks.  
As these questions were interpreted in precedent opinion 19-
95, the Board is bound to apply this opinion to the facts of 
this case.

?	Cancellation of check:  The Board initially finds that 
under the CEBA, as interpreted in VAOPGCPREC 19-95, the 
VA pension check in the amount of $3,552 issued to the 
veteran on October 1, 1983 is considered canceled.

As noted above, the CEBA provides for cancellation of all 
unpaid Treasury checks issued prior to October 1, 1989.  
While the Treasury Department's tracer inquiry completed in 
January 2001 indicated that the October 1, 1983 check in the 
amount of $3,552 was in fact negotiated, this inquiry did not 
verify who might have negotiated the check.  Because the 
veteran maintains that he never received the check, it is at 
arguable that it might have been stolen and negotiated by 
someone else.  The Board will therefore find, for purposes of 
this claim, that the check went "unpaid" to the veteran-
beneficiary within the meaning of the CEBA.  In practical 
terms, and without necessitating further analysis of the 
veteran's credibility on the issue of whether he actually 
received the check, the Board will consider that the check in 
question was lost, stolen or otherwise never received by the 
veteran, which places it under the category of claims subject 
to the holding in VAOPGCPREC 19-95.

Accordingly, the legal findings and conclusions made by the 
General Counsel in VAOPGCPREC 19-95 regarding the 
applicability of the Barring Act to claims such as this one, 
as well as the VA authority cited therein regarding VA's 
obligation to settle claims based on veterans' benefits 
checks issued prior to October 1, 1989 that were canceled by 
the Treasury Department, are germane to the Board's 
disposition of this case.  These points of law will be 
applied to the facts of this case, as set forth in greater 
detail below.

?	Accrual of claim:  The Board finds that the veteran's 
claim on the underlying obligation/non-negotiation of 
check arising from payment of the VA pension benefits in 
the amount of $3,552 accrued at the end of the month for 
which those benefits were paid, which was October 31, 
1983.

As detailed above in the Background section above, the audits 
completed on the veteran's pension account in December 1989 
and June 2000 clearly show that the check in the amount of 
$3,552 was issued on October 1, 1983.  It does not appear the 
veteran disputes what these reports reflect - that a check 
for the award of VA retroactive pension benefits in the 
amount of $3,552 was in fact issued on October 1, 1983.  
While he disputes the fact that he actually received the 
check, he has submitted no evidence which places into doubt 
the accuracy of these audit reports.

With these facts for consideration, the Board finds, as 
interpreted by the VA General Counsel in its Undigested 
Opinion of January 1996, that the veteran's claim on the 
underlying obligation for payment of the $3,552 pension award 
accrued on October 31, 1983, the end of the month for which 
those benefits were payable.  VA pension benefits, like the 
DIC benefits discussed in the January 1996 Undigested 
Opinion, are paid periodically, i.e., month-to-month, and 
therefore, any claim on the underlying obligation for these 
benefits would accrue at the end of each month for which the 
benefits were paid.

Hence, for purposes of this claim, the six-year statute of 
limitation imposed by the Barring Act commenced on October 
31, 1983, which means that the time limit to file a claim on 
underlying obligation/non-negotiation of check by payee in 
the amount of $3,552 expired on or about October 31, 1989.

?	Timeliness of claim:  The Board finds that the veteran 
did not file a timely claim on the underlying 
obligation/non-negotiation by payee of the October 1983 
check in the amount of $3,552, and he is not eligible to 
have a check replaced or re-issued to him.

As noted above, because the check for VA pension benefits in 
the amount of $3,552 was issued on October 1, 1983 and went 
unpaid to the veteran-payee, under the CEBA, the check is 
considered canceled, and the date of accrual of any claim 
filed on the underlying obligation or non-negotiation of that 
check would expire on or about October 31, 1989.  In this 
case, it is clear that the veteran is barred from bringing 
such a claim as the evidence does not show that he filed a 
claim based either on payment of the underlying obligation 
for an uncashed veterans' benefits check or based on an 
allegation of non-receipt of the check due to the fact that 
is was lost, stolen or never received within the six-year 
statute of limitations.  
The earliest date the veteran raised the matter of his non-
receipt of the check is reflected by the representative's 
memorandum of May 1990, which is not timely filed.  There is 
no earlier reference to non receipt of the check in the 
record, and the veteran and his representative have pointed 
to none.  Later references to non receipt of the check are 
also untimely.

In view of the foregoing, the Board finds that the veteran's 
claim, whether considered advanced on the basis that he is 
now owed payment of the underlying obligation for uncashed 
proceeds of a pre-October 1989 canceled Treasury check or on 
the basis that he did not negotiate the check because it was 
lost, stolen or never received and therefore is entitled to 
have the check replaced or re-issued to him, is explicitly 
barred within the meaning of the CEBA and the Barring Act, as 
interpreted by Op. Comp. Gen. B-244431.2 and Op. Comp. Gen. 
B-243535, and as these laws and legal authority were 
construed and applied to veterans' benefits appropriations 
pursuant to VAOPGCPREC 19-95.

As alluded to above, because the veteran's claim was not 
received within six years of accrual of the claim, that is, 
on or before October 31, 1989, further inquiry and analysis 
of whether the proceeds of the October 1, 1983 check for 
$3,552 went unpaid to the veteran or whether the check was 
negotiated by someone else on account of being lost, stolen 
or never received by the veteran is not critical to the 
Board's final decision.  On this point, the Board notes that 
the Treasury's tracer action inquiry in January 2001 
indicated that the check had been negotiated.  Copies of the 
check are no longer available, however.  [The Board notes 
that the statutory retention period such checks is just over 
six years, which appears to be coincident with the six year 
statute of limitations on such claims discussed by the Board 
above.]  In any event, it cannot be established who actually 
negotiated the check.  The veteran claims he never got the 
check, and the Board will presume it was stolen for purposes 
of this claim.  However, the outcome of this case is 
unaffected by this fact.  The bottom line is that the 
applicable law provided the veteran a six-year window of 
opportunity to file a claim alleging any improprieties 
concerning the receipt and payment of the October 1, 1983 
pension award check in the amount of $3,552, and the record 
shows that he did not taken action in this regard.  He is 
therefore barred under the applicable law discussed above 
from now bringing a claim for non-receipt of this check.

The Board also finds that no exceptions apply to toll the 
time limitations for this particular case (i.e., a claim that 
does not involve the death of the payee who received a check 
but did not negotiate it, cf. 38 U.S.C. §§ 5121, 5122; 
VAOPGCPREC 22-92).  It was specifically pointed out by the VA 
General Counsel in VAOPGCPREC 19-95 that there existed no 
basis in chapter 37 of title 31, U. S. Code, or in any other 
provision of law, for an exemption from the six-year statute 
of limitations for claims for veterans' benefits 
appropriations.

Accordingly, pursuant to VAOPGCPREC 19-95, the appeal as to 
this issue must fail.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [where the law and not the evidence is dispositive of 
the issue before the Board, as in this case, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law].

Presumption of regularity

For the purpose of completeness, the Board notes one final 
point with regard to the mailing of the October 1, 1983 
pension award check to the veteran's address of record.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the October 1, 1983 VA pension 
check was sent to the veteran at his last known address of 
record.

Although the veteran has challenged VA to "prove" that he 
did not receive the check, as a matter of law it is the 
veteran who must rebut the presumption of regularity.  The 
veteran has not done so.  

Accordingly, the Board finds no basis to alter its above-
stated findings and conclusions regarding the timeliness of 
the veteran's claim alleging non-receipt of this check based 
on any alleged improprieties of VA's administrative 
procedures in the mailing of the October 1983 check to the 
veteran's address of record.




ORDER

The veteran's claim alleging non-receipt of the October 1, 
1983 VA pension award check in the amount of $3,552 was not 
timely filed; his appeal of this claim fails as a matter of 
law.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

